
	
		II
		111th CONGRESS
		2d Session
		S. 3520
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 22, 2010
			Ms. Stabenow (for
			 herself, Mr. Merkley,
			 Mr. Franken, Mr. Brown of Ohio, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To provide for an extension of unemployment
		  insurance.
	
	
		1.Short titleThis Act may be cited as the
			 Unemployment Insurance Extension Act
			 of 2010.
		2.Extension of unemployment insurance
			 provisions
			(a)In general(1)Section 4007 of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
					(A)by
			 striking June 2, 2010 each place it appears and inserting
			 December 31, 2010;
					(B)in
			 the heading for subsection (b)(2), by striking june 2, 2010 and
			 inserting december 31,
			 2010; and
					(C)in
			 subsection (b)(3), by striking November 6, 2010 and inserting
			 May 31, 2011.
					(2)Section 2002(e) of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 438), is amended—
					(A)in paragraph (1)(B), by striking
			 June 2, 2010 and inserting December 31,
			 2010;
					(B)in the heading for paragraph (2), by
			 striking june 2,
			 2010 and inserting december 31, 2010;
			 and
					(C)in paragraph (3), by striking
			 December 7, 2010 and inserting June 30,
			 2011.
					(3)Section 2005 of the Assistance for
			 Unemployed Workers and Struggling Families Act, as contained in Public Law
			 111–5 (26 U.S.C. 3304 note; 123 Stat. 444), is amended—
					(A)by
			 striking June 2, 2010 each place it appears and inserting
			 January 1, 2011; and
					(B)in
			 subsection (c), by striking November 6, 2010 and inserting
			 June 1, 2011.
					(4)Section 5 of the Unemployment Compensation
			 Extension Act of 2008 (Public Law 110–449; 26 U.S.C. 3304 note) is amended by
			 striking November 6, 2010 and inserting May 31,
			 2011.
				(b)FundingSection 4004(e)(1) of the Supplemental
			 Appropriations Act, 2008 (Public Law 110–252; 26 U.S.C. 3304 note) is
			 amended—
				(1)in subparagraph (D), by striking
			 and at the end; and
				(2)by inserting after subparagraph (E) the
			 following:
					
						(F)the amendments made by section 2(a)(1) of
				the Unemployment Insurance Extension Act of
				2010;
				and
						.
				(c)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in the enactment of the
			 Continuing Extension Act of 2010 (Public Law 111–157).
			3.Budgetary provisions
			(a)Statutory PAYGOThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
			(b)Emergency designationsSection 2—
				(1)is designated as an emergency requirement
			 pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (Public Law
			 111–139; 2 U.S.C. 933(g));
				(2)in the House of Representatives, is
			 designated as an emergency for purposes of pay-as-you-go principles; and
				(3)in the Senate, is designated as an
			 emergency requirement pursuant to section 403(a) of S. Con. Res. 13 (111th
			 Congress), the concurrent resolution on the budget for fiscal year 2010.
				
